Title: To James Madison from Richard Claiborne, 30 June 1806
From: Claiborne, Richard
To: Madison, James



Sir
N O June 30. 1806.

Acting for the Secretary of the Territory of Orleans, I have the honor to inclose to you the following Returns:
"Civil appointments by Governor Claiborne, from the 1. day of January 1806, to the 30. June 1806":
"Pardons and Proclamations by Governor Claiborne from 1. Jany. 1806, to 30. June 1806":
Return of the Officers of the Militia of the Territory of Orleans, Since the return made the 8. of May 1806": at the same time I cannot but remark that this document seems to me to incumber one department of the Administration with a subject that belongs to another, namely the Secretary at War.
The returns of the Governor’s Executive Acts will be forwarded every 6 months, towit on the last day of June, and the last day of December.  I tender you my highest respect, and have the honor to be, Sir, Your mo. obt Servt.

R. Claiborne

